DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MARGARET A. DONAHUE,
                           Appellant,

                                     v.

                       STEPHEN A. DONAHUE,
                             Appellee.

                              No. 4D18-3039

                              [March 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. FMCE08-
001553.

    Kerry Loomis of the Law Office of Loomis & Loomis, P.A., Boca Raton,
for appellant.

  Deborah Bianchi Tracht of Deborah Bianchi Tracht, P.A. Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.